 Case 3:20-cr-01809-LAB Document 57 Filed 11/16/20 PageID.313 Page 1 of 2



 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 JOHN N. PARMLEY
   JONATHAN I. SHAPIRO
 3 Assistant U.S. Attorneys
   California Bar Nos.: 178885, 268954
 4 Office of the U.S. Attorney
   880 Front Street, Room 6293
 5 San Diego, CA 92101
   Tel: (619) 546-8225
 6 Email: jonathan.shapiro@usdoj.gov
 7 Attorneys for the United States
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                         Case No. 20CR1809-LAB
11                          Plaintiff,                  THE UNITED STATES=
                    v.                                  EXHIBIT LIST
12
      RUDY ALVAREZ,                                     Date: November 17, 2020
13                                                      Time: 9:00 a.m.
                            Defendant.
14
15
16          The plaintiff, UNITED STATES OF AMERICA, by and through its counsel,
17 Robert S. Brewer, Jr., United States Attorney, and John N. Parmley and Jonathan I.
18 Shapiro, hereby files its Exhibit List for the trial in this case:
19
20    EXH
                                 DESCRIPTION                      WITNESS   ADMITTED
      No.
21     1    Laser Pointer
22     2    Helicopter Video
23     2A   Helicopter Video Transcript

24     3    Still Photo from Helicopter Video 2:45
       4    Still Photo from Helicopter Video 13:04
25
       5    Photo of Defendant by Detective Rowlett
26
       6    Photo of Defendant by Detective Rowlett
27     7    Arrest Video
28
 Case 3:20-cr-01809-LAB Document 57 Filed 11/16/20 PageID.314 Page 2 of 2




      EXH
1     No.
                                DESCRIPTION                       WITNESS     ADMITTED

2      7A   Arrest Video Transcript

3      8    Arrest Photo
       9    Arrest Photo
4
      10    Photo of Laser with Skateboard
5
      11    Post Arrest Video
6
      11A   Post Arrest Video Transcript
7     12    Photos Received by Det. Rowlett from Andrew Duarte
8     13    Stipulation
9     14    Helicopter Photo
      15    Helicopter Interior Photo
10
      16    Helicopter Pilot Photo
11
12
     DATED: November 16, 2020.                       Respectfully submitted,
13
                                                     ROBERT S. BREWER, JR.
14                                                   United States Attorney
15                                                   s/Jonathan I. Shapiro
16                                                   JOHN N. PARMLEY
                                                     JONATHAN I. SHAPIRO
17                                                   Assistant United States Attorneys

18
19
20
21
22
23
24
25
26
                                               -2-
27
28
